DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
	The Examiner acknowledges the remarks made on 7/12/22. Claims 1-14, 21, 22, and 37 have been canceled. Claims 23-33 are withdrawn. Claims 15-20, 34-36, and 38-40 are pending rejection below:
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 19, 36, 38, and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri USPA_20030082363_A1.
1.	Regarding Claim 15, 16, 19, 36, 38, and 40, Nakagiri discloses a circuit board (corresponds to claimed electronic circuit assembly substrate) (Title) comprising an adhesive that can be made of acrylic (corresponds to claimed water-soluble polyol composition of instant Claims 15 and 38) (paragraph 0027), be in the form of a film (corresponds to claimed limitation of instant Claim 36) and serve as a “first layer” (paragraph 0026). Said acrylic adhesive first layer can be stacked alternately with a “second layer” (Claim 4) that can be made of an organic woven fabric (corresponds to claimed fibrous, natural biodegradable structural layer of instant Claims 15, 16, and 19) (paragraph 0028). Given the nature of acrylic, it would be expected for it to be at least partially water-soluble such that said second layers (corresponds to claimed structural material layers) would be separable in water. Finally, the Examiner respectfully submits that by definition, every PCB will be “flat” and “rigid” by virtue of its circuitry on it. This is clear even from Applicants’ specification where the only instance where both “flat” and “rigid” was mentioned was when it discussed the use of metal etching done on the substrate for its circuitry (see instant specification: USPA_20200156356_A1- paragraphs 0077 and 0078). As such, the electronics assembly substrate of Nakagiri would be inherently expected to be both flat and rigid due to the circuitry formed thereon, as is being claimed in instant Claim 40.
Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri USPA_20030082363_A1, as applied to Claims 15 and 16, and further in view of Schutte USPN_3968283.
2.	Regarding Claims 17 and 18, Nakagiri does not disclose its fibers being unidirectional nor does it disclose the fibers of its adjacently placed web layers (corresponds to claimed structural layers) being oriented orthogonal with respect to each other.
3.	Schutte discloses fibrous web layers (Abstract) wherein the orientation is of a cross-laid web that includes two plies/layers of where the fibers of each said ply/layer have the same direction (corresponds to claimed unidirectional fibers) while fibers in one ply are disposed in a 90 degree angle (corresponds to claimed orthogonal orientation) with respect to the adjacent ply/layer (column 6, lines 30-40).  Schutte discloses that this results in superior balance of textile-like properties than prior art and specifically has a better balance between strength and flexibility (column 6, lines 46-57).
4.	It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the fibers in the fiber layers, of Nakagiri, by unidirectionally orienting them within each layer while orthogonally orienting them with respect to one another, as disclosed by Schutte.  One of ordinary skill in the art would have been motivated in doing so in order to obtain superior balance of textile-like properties than prior art and specifically have a better balance between strength and flexibility.
Claims 20 and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri USPA_20030082363_A1, as applied to Claim 15, and in view of Cecconi USPA_20090018517_A1.
5.	Regarding Claims 20 and 35, Nakagiri does not disclose the claimed bonding agent. 
6.	Cecconi discloses a composite material (corresponds to claimed substrate) (Title) comprising at least one textile web (Abstract), such as two textile webs (corresponds to claimed structural material) each of which comprises fibers and then using a bonding agent and applying to each of said web layer of fibers (Claim 30).  Cecconi discloses that said bonding agent can be a water-soluble agent such as polyvinyl alcohol resin (paragraph 0026); corresponding to the claimed limitations of Claims 20 and 35.  Cecconi also discloses that said web layers (corresponds to claimed structural layers) can comprise biological/biodegradable fibers such as cotton (corresponds to claimed natural material) (paragraph 0090) thereby teaching the limitations of Claim 19. Cecconi further discloses that said bonding agent enables greater cohesion of the fibers in the end product which leads to an effective stabilization of the product (paragraphs 0022, 0023).
7.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite, of Nakagiri, by using said bonding agent, of Cecconi, in an effort to ensure a stable, cohesive fiber product. 
Claim 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri USPA_20030082363_A1, as applied to Claim 15, and further in view of Hanatani JP_05024148_A (see machine English translation).
8.	Regarding Claim 34, Nakagiri does not disclose the claimed method.
9.	Hanatani discloses a water-soluble masking tackifier tape comprising polyvinyl alcohol for printed circuit board includes tackifier (corresponds to bonding agent/adhesive) with a paper or nonwoven cloth (corresponds to fiber structural layer) as a carrier layer laminated to said tackifier tape; where the two can be easily removed from a surface by washing with water (Derwent Abstract).  
10.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the circuit board, of Nakagiri, to use the method of Hanatani when constructing said circuit board to separate in an easy manner.
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Nakagiri USPA_20030082363_A1, as applied to Claim 15, and further in view of Sadato USPA_20050208854_A1.
11.	Regarding Claim 39, Nakagiri does not suggest the claimed coatings.
12.	Sadato discloses using a waterproof coating to produce a waterproof laminated fabric (paragraphs 0004 and Title).
13.	It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the composite, of Nakagiri, by using a waterproof coating, of Sadato, in order ensure waterproofing of its composite.
Response to Arguments
Applicant's arguments filed 7/12/22 have been fully considered but they are not persuasive. 
Applicants state: “However, paragraph [0027] of Nakagiri only discloses acrylic in respect of a thermosetting adhesive. It is well-known thermosetting adhesives are typically not water-soluble due to the cross-linking present between the polymer molecules after curing. For example, see Shooshtari (U.S. Patent Application No. 2011/0042302), previously cited by the Office Action but no longer deemed relevant by virtue of arguments submitted by the Applicant. Paragraphs [0011] and [0012] of Shooshtari explicitly teach applying a curable composition which is then cured to form a water-insoluble polymer. A person of ordinary skill in the art would therefore not understand the thermosetting acrylic adhesive of Nakagiri to be water-soluble as required by claim 15.”
The Examiner respectfully submits that Shooshtari is not disclose a thermoset acrylic resin such that it can be used as analogous to Nakagiri’s use of a thermoset acrylic. The Examiner conducted a search for thermoset acrylic resins that are water-soluble in EAST using narrow search parameters and it resulted in well over 50 references that cite thermoset acrylic resins being water-soluble. Please refer to the attached EAST search results. As such, the Examiner respectfully submits that it would be expected for the thermoset acrylic resin used by Nakagiri to possess enough water-solubility to separate in water.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAHSEEN KHAN whose telephone number is (571)270-1140. The examiner can normally be reached Mondays-Saturdays 08:00AM-10:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 5712701547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TAHSEEN KHAN/Primary Examiner, Art Unit 1781                                                                                                                                                                                                        July 21, 2022